ON PETITION TO REHEAR
TATUM, Judge.
In a Petition to Rehear, the defendant argues that the requirement of demonstrating to this court the fact that the present case is an appropriate one for the exercise of this court’s discretion was met by the order of the trial court and the application for permission to appeal. We disagree. We reiterate that the trial court’s order contained no factual reasons for the granting of an interlocutory appeal and the trial court’s statement of facts is not before us. No portion of the record necessary for us to determine the merits of the application for permission to appeal has been presented. Rule 9(d), T.R.A.P. requires:
“(d) Content of Application; Answer. —The application shall contain: (1) a statement of the facts necessary to an understanding of why an appeal by per*688mission lies and (2) a statement of the reasons supporting an immediate appeal. A statement of reasons is sufficient if it simply incorporates by reference the trial court’s reasons for its opinion that an appeal lies. The application shall be accompanied by copies of: (1) the order appealed from, (2) the trial court’s statement of reasons, and (3) the other parts of the record necessary for determination of the application for permission to appeal.’’ (Emphasis supplied)
The above-quoted rule requires that facts pertaining to the case be presented to this court to enable the court to exercise an informed discretion. These facts must appear from either the order or a statement of the trial judge or the defendant must file such other parts of the record to enable the court to make an informed decision.
We adhere to our original opinion and overrule the Petition to Rehear.
WALKER, P.J., and DWYER, J., concur.